DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the light information loaded by each pixel or subpixel of the display screen at a time point is the projection light information of the scene to be displayed along the reverse direction of its projection direction” recited in claim 1 is confusing and indefinite.  The phrase “the scene” lacks proper antecedent basis from earlier part of the claim.  Also it is not clear what considered to be the “time point” and what is the “reverse direction of its projection direction”?  The scopes of the claims are completely confusing.  
The phrase “the display module with the divergence angle of the outgoing beam constrained again by the corresponding deflection aperture is designed to guarantee that for each displayed object point at least one pass-through beam entering the pupil of the eye” recited in claim 1 is confusing and indefinite.  It is not clear what does it means by “constrained again” , it is not clear if more than one time of constraining by the deflection aperture occurs or not?  The phrase “designed to guarantee” is descriptive without any substantial structure that does not give any definite metes and bounds to objectively define the phase.  
The phrases “left-handed polarization”, “right-handed polarization” recited in claim 14 are confusing and indefinite.  It is noted the handiness is referring to direction of a circularly polarized light.  There is not left-handed or right-handed polarization.  
The phrase “temporal orthogonal state” recited in claim 14 is confusing and indefinite since it is not clear what considered to be temporal orthogonal?  It is noted that light of different optical properties such as of orthogonal polarization states or complimentary color may be provided in time multiplexing fashion.  But these lights are not temporal orthogonal.  The phrase “feasible combination” recited in claim 14 is confusing and indefinite.  
The scopes of the claims are unclear and indefinite.  Applicant is respectfully reminded to clarify all the discrepancies and indefiniteness to make the claims satisfy the requirements of 35 USC 112, first and second paragraphs.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Bui (US 2017/0034504 A1) in view of the US patent application publication by Sudo et al (US 2003/0197933 A1) and US patent application publication by Redert et al (US 2010/245406 A1).
Bui teaches a stereoscopic display serves as the display module with a divergence angle of an outgoing beam, wherein the display module is comprised of a multi-view display structure (please see Figures 1 and 5) arranged for an eye of a viewer comprising a display screen (12) and a lens structure (14) serves as the light-splitting device.  The light splitting device guides light beams from different pixels or subpixels group (pixels numbered 1-5, Figures 1 and 5) on the display screen to corresponding viewing zones (40) respectively and pixels or subpixels of a same group are arranged throughout the display screen, (please see Figures 1 and 5).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include “a deflection-aperture array composed of deflection apertures which respective corresponding to different viewing zones”.  Sudo et al in the same field of endeavor teaches a transmissive divided aperture (12, Figure 19, paragraph [0176]) serves as the deflection aperture that corresponding to a viewing zone wherein the deflection aperture guided the projected light beams from the corresponding pixel or subpixel group which corresponds to the viewing zone being corresponded by this deflection aperture to transmit to the observing zone for the eye through deflecting an incident light beam.  It would then have been obvious to one skilled in the art to apply the teachings of Sudo et al to include a deflection aperture corresponds to a viewing zone, which to include a deflection aperture array for the plurality of viewing zones (40) of Bui, for the benefit of controlling and restraining the divergence of the outgoing beam from the light splitting device to make the image light properly entering the exit pupil of the eye of the observer.  The projection direction of a pixel or subpixel is the propagation direction of the light beam projected by the pixel or subpixel and entering the observing zone for the eye.  The deflection aperture array (12) taught by Sudo et al in light of Bui would constrain the divergence angle of the outgoing beam to ensure for each displayed object point at least one passing-through beam entering the pupil of the eye.  
As for the size of the orthogonal projection of the deflection aperture, Sudo et al does not teach explicitly about the size to be less than 2.5 mm along all directions.  However such feature is considered to be obvious matters of design choice to one skilled in the art to make the deflection aperture has suitable size fit for the eye of the user.   
Bui teaches that the image information may be controlled but it does not teach explicitly to include a control device connected with multi-view display for controlling an light information loading of the display screen.  However such control means is either implicitly included or obvious modification by the one skilled in the art to include one for the purpose of controlling the image information being loaded into the display screen.  Redert et al in the same field endeavor demonstrates that it is typical to include a display driver serves as the control device (119, Figure 3), connected to a multi-view display structure for controlling the image information loaded to the display screen (103).  Such modification would have been obvious to one skilled in the art.  As for the feature “wherein the light information of the scene to be displayed along the reverse direction of its projection direction” is confusing and indefinite that cannot be further examined.  
With regard to claim 2, Bui teaches that the display screen of the multi-view display structure is backlit type display device with backlight (15, Figure 1) provided by a backlight source assembly.  
With regard to claims 3 and 4, Bui teaches that the light-splitting device is a one-dimensional grating consisting strip-like grating units which is arranged to guide light beams from the display screen to generate one-dimensional distributed strip-like viewing zone by light splitting, (please see Figures 1, 2a, 2b and 5).  With regard to claim 4. The light splitting device is a lenticular grating (Figures 1, 2b and 5) or a slit grating (please see Figure 2a).  
With regard to claim 5, Bui teaches that the light splitting device is a microstructure array composed of microstructures (16) which correspond to the pixels or the subpixel of the display screen in one-to-one manner, (please see Figures 1, 2b and 5).  Each microstructure deflects the propagation direction of the incident or exit beam to or from the corresponding pixel or subpixel and thus guides light beams from a pixel or subpixel to the corresponding viewing zone.  
With regard to claim 6, Bui teaches that the light-splitting device is a converging structure including lenticular lenses (16, Figure 1).  The display screen is backlit-type display device, (please see Figure 1) converges backlights to respective corresponding viewing zone, (please see Figures 1, 2b and 5).  
With regard to claim 7, both Bui and Redert et al teach that the display screen is a backlit-type display device.  Redert et al teaches that the backlight may comprise a plurality of backlights (107a, Figures 4a and 4b), that the backlight source assembly projects backlights along different direction at M time-period, (please see Figure 5, time period t and t+1).  
With regard to claim 11, Bui teaches to include converging device (18, Figures 1 and 5) located behind the display screen for converging the incident light.  
With regard to claim 21, it is implicitly true that the deflection aperture would impart different phase modulation of the light passes through the aperture structure compares to the light without being modulated by the aperture structure.  
With regard to claim 23, Sudo et al teaches that the deflection aperture (12) of deflection aperture array is divided into more than one deflection aperture groups to project an image of the multi-view display structure to a corresponding depth of the deflection aperture group.  

Claim(s) 8, 9  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Sudo et al and Redert et al as applied to claim 1 and 7 above, and further in view of the patent issued to Smith (PN. 5,745,266).
The display module taught by Bui in combination with the teachings of Sudo et al and Redert et al as described in claim 1 and 7 above has met all the limitations of the claims.  
With regard to claims 8 and 9, both Bui and Redert et al teaches that the display screen is a backlit-type display with a backlight assembly but it does not teach explicitly that the backlight assembly has the claimed features.  Smith in the same field of an endeavor teaches a backlight source assembly that includes a light source (17, Figure 2), a collimating device (19), an entrance pupil, (please see Figure 2), an optical waveguide body (11), a coupling-in device (15), reflective surfaces (11a and 11b), an a coupling-out device (13a).  The exit light from the light source is collimated by the collimating device then enters the coupling-in device through the entrance pupil, the coupling-in device guides the light in the optical waveguide body to the coupling out device by reflections of the reflection surfaces and the coupling out device makes the light be coupled out of optical waveguide body through the exit pupil at parallel state.  It would then have been obvious to one skilled in the art to modify the backlight source assembly to include structure taught by Smith for the benefit of allowing the parallel illumination light may be out-coupled.  In combination with the teachings Redert et al, a timing deflector is either implicitly included or obvious modified to include for the benefit of providing backlight along different direction at M time points of the time period, (please see Figures 4a and 4b of Redert et al).  
With regard to claim 20, it is within general level of skill in the art to provide more than one waveguide structures for the backlight source assembly for the benefit of providing different illumination properties to the display module.  Such modification would have been considered as obvious to one skilled in the art since it involve merely duplicating the working backlight assembly parts.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Sudo et al and Redert et al as applied to claims 1 and 7 above, and further in view of the US patent application publication by Kanno et al (US 2014/0253843 A1).
The display module taught by Bui in combination with the teachings of Sudo et al and Redert et al as described in claim 1 an 7 above has met all the limitations of the claims.  
With regard to claim 10, these references do not teach explicitly to included a unidirectional scattering film.  Kanno et al in the same field of endeavor teaches that it is typical to provide an isotropic diffuser or scattering film (8, Figure 1) at front surface of a display screen such as liquid crystal display, (please see paragraph [0106]).  It would then have been obvious to one skilled in the art to apply the teachings of Kanno et al to provide an isotropic or unidirectional scattering film at the front surface of the display screen for the benefit of providing uniform distribution of the image light.   

Claim(s) 12-14, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Sudo et al and Redert et al as applied to claim 1 above, and further in view of the US patent issued to Woodgate et al (PN. 5,917,562).
The display module taught by Bui in combination with the teachings of Sudo et al and Redert et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 12-14, these references do not teach explicitly that the deflection apertures only allows light of different orthogonal characteristics to be deflected out.  One skilled in the art must have the knowledge that in order to achieve stereoscopic view, different perspectives of an image that are coded with orthogonal polarization states or complementary colors are essential in order to provide stereoscopic illusion to the viewer that views the image.  Such is explicitly taught by Woodgate et al wherein two mutually different orthogonal characteristics lights, i.e. of orthogonal polarization states, from different subpixel are being projected to different view zone (please see Figure 1).  This means accordingly the deflection aperture should be modified to include sub-deflection aperture each for the light of different characteristics such as different polarization state for the benefit of allowing the different polarized perspective light to reach the proper viewing zone of the eye to achieve stereoscopic view.  It would then have been obvious to one skilled in the art to apply the teachings of Woodgate et al to modify the image light to include orthogonal characteristics such as two orthogonal polarization states for the benefit of allowing the display module to allow stereoscopic view.  
With regard to claim 22, it is implicitly true that the deflection aperture would impart different phase modulation of the light passes through the aperture structure compares to the light without being modulated by the aperture structure.  

With regard to claim 24, Sudo et al teaches that the deflection aperture (12) of deflection aperture array is divided into more than one deflection aperture groups to project an image of the multi-view display structure to a corresponding depth of the deflection aperture group.  

Claim(s) 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Sudo et al and Redert et al as applied to claim 1 above, and further in view of US patent issued to Hayakawa et al (PN. 6,134,051).
The display module taught by Bui in combination with the teachings of Sudo et al and Redert et al as described in claim 1 above has met all the limitations of the claims.
With regard to claims 15, and 17-19, these references do not teach explicitly that the display module comprises a relay device to guide projected light from the multi-view display structure.  Hayakawa et al in the same field of endeavor teaches a optical system for image observation wherein a display module including display screen (3, Figure 20) and splitting device (71) is coupled with a relay device (10) to guide the projected light to viewing zone for the eye.  Hayakawa et al teaches that the relay device may be a lens, an eyeglasses structure (please see Figure 28) or a free-form.  It would then have been obvious to one skilled in the art to apply the teachings of Hayakawa et al to modify the display module to use a relay device including eyeglass structure to allow the display device may be worn by the viewer.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Sudo et al, Redert et al and Woodgate et al as applied to claims 1 and 13 above, and further in view of US patent issued to Hayakawa et al (PN. 6,134,051).
The display module taught by Bui in combination with the teachings of Sudo et al, Redert et al and Woodgate et al as described in claims 1 and 13 above has met all the limitations of the claims.
With regard to claim 16, these references do not teach explicitly that the display module comprises a relay device to guide projected light from the multi-view display structure.  Hayakawa et al in the same field of endeavor teaches an optical system for image observation wherein a display module including display screen (3, Figure 20) and splitting device (71) is coupled with a relay device (10) to guide the projected light to viewing zone for the eye. It would then have been obvious to one skilled in the art to apply the teachings of Hayakawa et al to modify the display module to use a relay device including eyeglass structure to allow the display device may be worn by the viewer.  
As for the size of the orthogonal projection of the sib-deflection aperture, Sudo et al does not teach explicitly about the size to be less than 2.5 mm along all directions.  However such feature is considered to be obvious matters of design choice to one skilled in the art to make the deflection aperture has suitable size fit for the eye of the user.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872